NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4915-14T2

BOROUGH OF WEST WILDWOOD,

        Plaintiff-Appellant,

v.

HERBERT C. FREDERICK, PAUL J.
BALDINI, ESQ., and PAUL J.
BALDINI, P.A., and ON NOTICE
TO THE FOLLOWING INDISPENSABLE
PARTIES: DOROTHY TOMLIN, THE
COMMITTEE TO RECALL HERBERT C.
FREDERICK, JACQUELINE FERENTZ,
WILLIAM M. NULL and ROBERT W.
FELTWELL,

        Defendants/Third-party
        Plaintiffs-Respondents,

v.

MUNICIPAL EXCESS LIABILITY
JOINT INSURANCE FUND and
SCIBAL ASSOCIATES, INC.,

        Third-Party Defendants.

____________________________________

              Submitted October 6, 2016 – Decided July 14, 2017

              Before Judges Lihotz and O'Connor.
          On appeal from Superior Court of New Jersey,
          Chancery Division, Cape May County, Docket
          No. C-0057-13.

          Jacobs & Barbone, P.A., attorneys for
          appellant (Louis M. Barbone and YooNieh Ahn,
          on the brief).

          Goldenberg, Mackler, Sayegh, Mintz, Pfeffer,
          Bonchi & Gill, attorneys for respondent
          Herbert C. Frederick (Mark Pfeffer, on the
          brief).

          Paul J. Baldini, respondent pro se.

PER CURIAM

     Plaintiff Borough of West Wildwood (municipality) appeals

from a June 10, 2015 General Equity Part order denying its and

granting defendants Herbert C. Frederick's and Paul J.

Baldini's, Esq., motions for summary judgment.1    We affirm.

     We briefly recount the salient facts.     The municipality is

organized under the Walsh Act commission form of government,

N.J.S.A. 40:70-1 to 40:76-27.    In May 2008, Frederick was

elected as one of the municipality's three commissioners.

During his four-year term as commissioner, he also served as

mayor.

     Soon after Frederick was elected, a complaint was filed

challenging the election results.    Frederick and another


1
   A provision in the order also granted summary judgment
dismissal to third-party defendants Municipal Excess Liability
Joint Insurance Fund and Scibal Associates, Inc. This provision
in the order was not appealed.
                                2                         A-4915-14T2
commissioner, who also won the election, retained Baldini to

defend them.   That matter was withdrawn by the plaintiffs soon

after the trial commenced in June 2008.   Around this time,

Baldini was appointed as the municipality's attorney.

    In November 2009, the municipal clerk, defendant Dorothy

Tomlin, determined there was a sufficient number of signatures

on recall petitions to recall Frederick's election.   Tomlin

scheduled a recall election for early 2010.   In December 2009,

Frederick filed a three-count complaint against Tomlin, the

municipality, and others.   In count one, Frederick primarily

alleged Tomlin committed multiple violations of the Uniform

Recall Election Law, N.J.S.A. 19:27A-1 to -18, in her capacity

as a recall election official.   See N.J.S.A. 19:27A-3.

    These alleged violations included, but were not limited to,

improperly certifying filed notices of intention to recall

Frederick; validating recall petitions that contained the

signatures of unregistered and nonresident voters; failing to

timely serve Frederick with copies of the certified filed

petitions; and affording Frederick only five days to challenge

Tomlin's certification.   Among other things, Frederick sought

nullification of the recall petitions, cancellation of the

recall election, compensatory damages, and counsel fees.



                                 3                          A-4915-14T2
     In count two of his complaint, Frederick alleged defendants

violated his civil rights under the New Jersey Civil Rights Act,

N.J.S.A. 10:6-1 to -2, specifically, N.J.S.A. 10:6-2(c).     In

count three, he contended defendants engaged in a civil

conspiracy.   Before trial, count one was bifurcated from the

other counts.   In February 2010, Frederick prevailed at trial on

count one, and the court entered judgment nullifying the recall

petitions and cancelling the recall election.    The court

reserved decision on the remaining relief Frederick sought in

count one until the remaining counts were adjudicated.

     In December 2010, the entire matter settled before a trial

commenced on counts two and three.   Third-party defendant

Municipal Excess Liability Joint Insurance Fund (MELJIF), which

provided insurance coverage for the municipality, negotiated a

settlement with Frederick through his attorney.    In exchange for

MELJIF paying $30,000 to his attorney for his counsel fees,

Frederick agreed to dismiss his entire complaint with prejudice.2

MELJIF also agreed to pay $25,000 toward Tomlin's counsel fees.

     Significantly, in addition, MELJIF agreed it would not seek

any contribution from the municipality toward the settlement,

2
   Although we could not locate in the record the precise amount
of legal fees Frederick incurred as a result of litigating the
first count, at the time the court rendered its decision on this
count in February 2010, his attorney sent an email to MELJIF's
agent, third-party defendant Scibal Associates, Inc., stating
Frederick's attorney's fees were "approaching $30K."
                                4                        A-4915-14T2
including having to make any copayment or contribution from its

self-insured reserve.     In other words, after Frederick prevailed

on the first count alleging wrongful acts on the part of its

municipal clerk, a count Frederick had little choice but to

prosecute expeditiously, the municipality was spared from having

to contribute any of its own funds to resolve the entire matter.

    In May 2012, MELJIF inadvertently billed the municipality

for a portion of the amount MELJIF paid to settle the matter.

By September 2012, MELJIF discovered its error and retracted the

bill.   In November 2013, the municipality filed the within

matter against Frederick, Baldini, and Paul J. Baldini, P.A.,

seeking various relief.    Among other things, the municipality

sought: (1) the rescission and nullification of the settlement

agreement on the ground the board of commissioners never

reviewed or ratified the agreement; (2) a declaration Frederick

and Baldini engaged in official misconduct; (3) a declaration

the settlement agreement was a nullity because it was entered in

violation of the law and public policy; and (4) Frederick and

Baldini be compelled to return the settlement monies paid on

their behalf.   Significantly, although the municipality sought

the agreement be rescinded as to Frederick and Baldini, it did

not similarly request the agreement be rescinded as to Tomlin.



                                  5                         A-4915-14T2
    After the close of discovery, plaintiff's motion for

summary judgment was denied and defendants' cross-motion for

summary judgment dismissal was granted.   For the reasons set

forth in his forty-six page written opinion, Judge Raymond A.

Batten either denied or determined he could not, as a matter of

law, rule upon the relief plaintiff sought in its complaint, and

dismissed it with prejudice.

    On appeal, plaintiff contends the trial court erred because

it failed to find the agreement a nullity at inception and,

further, that the agreement and payments made pursuant to the

agreement were tainted by "blatant" acts of official misconduct

committed by Frederick and Baldini.   We reject these arguments,

and affirm for substantially the same reasons as set forth in

Judge Batten's thorough and well-reasoned written opinion.      See

R. 2:11-3(e)(1)(A).

    Affirmed.




                               6                           A-4915-14T2